DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 2, 5, 6, 10, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (CA 2,922,495).
Abraham et al. disclose a cosmetic applicator comprising a body (610) having an ink reservoir (620) arranged to hold a quantity of a cosmetic ink (paragraph 83); and a detachable stamp  (612) disposed substantially perpendicular to a longitudinal axis of the body, the detachable stamp (612) having a shape on one side and a wick extending from the opposite side thereof (paragraph 83), wherein the wick provides fluid communication of the cosmetic ink between the ink reservoir and the detachable stamp, the shape defining an asymmetrical arrowhead or delta with a concave base (612) thereby being suitable for creating a winged eyeliner or cat-eye effect (see Figure 2; paragraph 60), whereby the shape is positionable on a skin surface at or adjacent to an outside corner of an eye such that the concave base at least partially surrounds the outside corner of the eye, whereby pressing a surface of the detachable stamp onto the skin surface, imprints cosmetic ink in the shape onto the skin surface (paragraph 60; see Figures 10 and 13.
Regarding claim 2, the stamp is interchangeable with another detachable stamp having a different shape and/or size (see Figure 13; paragraph 89). 
Regarding claim 5, the outline of the surface of the stamp has a convex first side and a concave second side (top/bottom), wherein the convex first side and concave second side each extend from the concave base, tapering inwardly and converging at a tip (see Figures 10-13).
Regarding claim 6, the dimensions and relative angles of one or more of the convex first side, concave second side and/or concave base are varied to produce a desired shape (see Figure 13).
Regarding claim 10, the body is a cylinder of a size that enables a user to grip the body in their hand (see Figure 10).
Regarding claim 16, Abraham et al. further disclose a method of using the cosmetic applicator comprising locating and contacting the surface of the stamp onto the skin surface at or adjacent to an outside corner of an eye, thereby imprinting the cosmetic ink in the shape on the skin surface (paragraph 60).
Regarding claim 18, the stamp is located at an angle to the outside corner of the eye (paragraph 60).
Regarding claim 19, the shape is imprinted on the skin surface to create a winged eyeliner or cat-eye effect (paragraph 60; Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (CA 2,922,495) in view of Fischer et al. (US 2017/0156474).
Abraham et al. disclose the claimed invention except for a pen tip is located at an opposite end of the body being in fluid communication with the ink reservoir (claim 7); and a detachable stamp located at an opposite end of the body that is a mirror image of the detachable stamp (claim 9).  Fischer et al. teaches a double-sided makeup applicator with a stamp at one end and a pen located at the opposite end (see Figure 2); Fischer et al. also teaches mirror image stamps located at each end of the handle (see Figure 3).  It would have been obvious to one having ordinary skill in the art to have the second end of Abraham et al. have a pen tip as taught by Fischer et al. to allow for a multi-purpose cosmetic tool which allows the user to drawn on cosmetics. It further would have been obvious to have the second end of the handle of Abraham et al. comprise another stamping end opposite the first stamping end as taught by Fisher to allow for a multipurpose device having left and right-side stamps.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (CA 2,922,495).
In regards to Claim 12, Abraham et al. is silent to the ink reservoir comprises a body of compressed fibre, the body of compressed fibre soaked in a quantity of cosmetic ink.
Maruyama is in the same field of endeavor as the application and teaches the ink reservoir comprises a body of compressed fiber (Maruyama [0048], Figure 1c absorbent 12), the body of compressed fiber soaked in a quantity of cosmetic ink. Maruyama teaches a bundle of fiber since it may be a porous material (Maruyama [0048]) that will feed into the rest of the applicator (Maruyama [0047]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill art to modify the cosmetic applicator as taught by Fischer with the ink reservoir comprising a body of compressed fiber (Maruyama [0048], Figure 1c absorbent 12), the body of compressed fiber soaked in a quantity of cosmetic ink since such a modification would provide the predictable result of having an ink reservoir that will feed into the applicator.
In regards to Claim 15, Abraham et al. is silent to the pen tip comprising a tapered portion of compacted fiber.
Maruyama is in the same field of endeavor as the application and teaches the pen tip comprising a tapered portion (Maruyama [0062], Figure 1b application part 14, “inclination” indicates tapered) of compacted fiber (Maruyama [0060 and 0061], application part 14). According to Maruyama [0063], the taper and application part is constructed to drawing broad lines. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill art to modify the cosmetic applicator as taught by Fischer with the pen tip comprising a tapered portion (Maruyama [0062], Figure 1b application part 14, “inclination” indicates tapered) of compacted fiber (Maruyama [0060 and 0061], application part 14) since such a modification would provide the predictable result of being able to draw broad lines.

Response to Arguments
Applicant’s arguments filed 5/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
9/12/2022